ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-11-22_ORD_01_NA_01_FR.txt.                                                                                               371



                                       OPINION INDIVIDUELLE
                                 DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]
                                               table des matières

                                                                                       Paragraphes

                      I. Introduction                                                        1‑2
                     II. Conclusions soumises par les Parties au cours de la présente
                         instance3‑19
                         1. Conclusions présentées au stade de la procédure écrite           3‑5
                         2. Premier tour de procédure orale                                 6‑11
                         3. Second tour de procédure orale                                 12‑15
                         4. Appréciation générale                                          16‑19
                     III. Structuration d’un régime juridique autonome des mesures
                          conservatoires20‑28
                         1. La mission des tribunaux internationaux                         20‑24
                         2. Un édifice jurisprudentiel dont il y a tout lieu de se féliciter
                            (2000‑2013)25‑28
                     IV. Les efforts actuels d’élaboration d’un régime juridique
                         autonome des mesures conservatoires                               29‑31
                     V. Considérations finales                                             32‑40

                                                         *

                                                 I. Introduction

                    1. Lorsque, le 16 juillet 2013, la Cour s’est, dans le présent différend
                 entre le Costa Rica et le Nicaragua, refusée à indiquer de nouvelles
                 mesures conservatoires, j’ai joint à son ordonnance une opinion dissi-
                 dente détaillant les fondements de ma position personnelle à cet égard.
                 Aujourd’hui, 22 novembre 2013, la Cour ayant décidé d’indiquer de nou-
                 velles mesures conservatoires dans cette affaire relative à Certaines activi‑
                 tés menées par le Nicaragua dans la région frontalière, j’ai voté en faveur
                 de l’adoption de son ordonnance. Toutefois, un ou deux points méritant
                 à mon sens un examen plus attentif, j’estime devoir faire état de mes
                 réflexions par la présente opinion individuelle, dans laquelle je m’emploie,
                 impitoyablement pressé par le temps, à présenter les fondements de ma
                 position personnelle sur ces points.
                    2. Je commencerai par extraire du dossier de l’affaire les conclusions
                 des Parties qui me semblent particulièrement pertinentes pour l’examen

                                                                                               21




5 Ord 1051.indb 39                                                                                   24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 372

                 de la nouvelle situation factuelle portée à l’attention de la Cour. Je passe-
                 rai ensuite au niveau juridique et épistémologique en concentrant mon
                 analyse sur la structuration d’un régime juridique autonome (tel que je le
                 perçois et le comprends) des mesures conservatoires, et en particulier sur
                 la mission des tribunaux internationaux et sur l’édifice jurisprudentiel,
                 dont il y a tout lieu de se féliciter, qui s’est construit dans ce cadre
                 entre 2000 et 2013. Après cela, je m’intéresserai aux efforts actuels d’éla-
                 boration d’un régime juridique autonome des mesures conservatoires.
                 Une fois ces fondements jetés, je présenterai mes considérations finales
                 sur la question.


                                 II. Conclusions soumises par les Parties
                                     au cours de la présente instance

                          1. Conclusions présentées au stade de la procédure écrite
                    3. Je commencerai mon analyse par un examen factuel. Dans sa
                 demande en indication de nouvelles mesures conservatoires présentée à la
                 Cour le 24 septembre 2013, le Costa Rica a précisé qu’il s’agissait d’une
                 « demande distincte, fondée sur des faits nouveaux » (par. 4). Ayant invo-
                 qué ses droits à la souveraineté, à l’intégrité territoriale et à la non‑ingérence
                 dans ses terres et dans ses zones dont l’environnement est protégé
                 (par. 21‑22), le Costa Rica a sollicité quatre mesures conservatoires,
                 reproduites au paragraphe 15 de la présente ordonnance. Les faits nou‑
                 veaux signalés à la Cour dans la demande en indication de nouvelles
                 mesures conservatoires présentée en l’affaire relative à Certaines activités
                 menées par le Nicaragua dans la région frontalière sont tous effectivement
                 postérieurs aux précédentes ordonnances rendues par la Cour dans le cas
                 d’espèce (celle du 8 mars 2011 et celle du 16 juillet 2013) et ont trait à la
                 construction de deux « caños » ainsi qu’à la présence d’un campement
                 militaire nicaraguayen, prétendument dans le « territoire litigieux ».
                    4. Le Costa Rica a fait valoir que les nouvelles activités de dragage
                 et de déversement de matériaux menées selon lui par le Nicaragua affec-
                 taient le territoire litigieux et son écologie (par. 2 et 10‑11). Dans une
                 note diplomatique du 18 septembre 2013, le Nicaragua a réfuté ces alléga-
                 tions en rappelant que la Cour, dans son ordonnance précédente du
                 16 juillet 2013, avait estimé que les mesures conservatoires déjà indi-
                 quées (le 8 mars 2011) ne pouvaient être modifiées, le Costa Rica
                 n’ayant démontré aucune urgence ni aucun risque de dommage irrépa-
                 rable (p. 1‑2).
                    5. La présente procédure relative à Certaines activités menées par le
                 Nicaragua dans la région frontalière a démontré à quel point la tenue par
                 la Cour d’audiences publiques dans le cadre de mesures conservatoires
                 était importante pour éclairer une situation factuelle donnée. Rappelons
                 que, aux fins de l’adoption de ses ordonnances comme suite de telles
                 demandes, la Cour recueille des preuves prima facie — et non sur le fond

                                                                                                22




5 Ord 1051.indb 41                                                                                    24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 373

                 de l’affaire — (summaria cognitio) avant de rendre une décision contrai‑
                 gnante puisque les mesures conservatoires ainsi indiquées reposent sur
                 une base conventionnelle (article 41 de son Statut).

                                          2. Premier tour de procédure orale
                    6. C’est en effet dans le cadre de la procédure orale, plutôt qu’au stade de
                 la procédure écrite, que les Parties ont trouvé l’occasion de présenter leurs
                 conclusions à la Cour de manière plus élaborée. Les audiences publiques
                 tenues du 14 au 17 octobre 2013 ont revêtu, de mon point de vue, une
                 importance capitale pour préciser la position des Parties sur la demande en
                 indication de nouvelles mesures conservatoires présentée à la Cour. Je rap-
                 pellerai ci‑après le détail de ces conclusions, avant d’en donner une apprécia-
                 tion générale.
                    7. Lors du premier tour de procédure orale, le Costa Rica a fait valoir
                 que, malgré les mesures conservatoires que la Cour avait indiquées dans
                 son ordonnance du 8 mars 2011 1 et les préoccupations exprimées dans
                 son ordonnance du 16 juillet 2013, « le Nicaragua continu[ait] d’envoyer
                 des groupes de ressortissants nicaraguayens sur le territoire litigieux », et
                 qu’il était, par ailleurs, « en train de construire deux nouveaux caños dans
                 le secteur nord de Isla Portillos », avec « un réel risque » d’imposer
                 « comme fait accompli un dommage irréparable » avant que la Cour ne se
                 soit définitivement prononcée en l’affaire 2. L’on est donc en présence,
                 selon lui, d’une « violation grossière et manifeste de l’ordonnance en indi-
                 cation de mesures conservatoires » 3. Il a ensuite affirmé que,
                       « [d]epuis lors, les travaux afférents au premier caño Pastora [s’étaient]
                       poursuivis, grâce, entre autres, à plus de 10 000 membres de la jeu-
                       nesse sandiniste amenés dans la région précisément pour mettre en
                       œuvre les politiques du Nicaragua [et que] les agents nicaraguayens
                       se trouvaient encore dans le territoire litigieux au 18 septembre 2013
                       pour y effectuer des travaux de dragage et autres » 4.
                    8. Après l’ordonnance rendue par la Cour le 8 mars 2011, le Nicaragua
                 « a modifié la situation existante en occupant le territoire » et en conti-
                 nuant « d’envoyer des agents gouvernementaux, au premier rang desquels
                 le responsable des travaux, le commandant Pastora, ainsi que de nom-
                 breux contingents de Nicaraguayens qui, de l’aveu même du défendeur,
                 s’adonnent à des activités soi‑disant « environnementales » » 5. Du point de
                 vue du Costa Rica, « [l]e Nicaragua a recouru à une « argutie » », à savoir

                      1 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

                 c. ­Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 6.
                      2 Compte rendu (CR) 2013/24, p. 14, par. 8.
                      3 Le Costa Rica a ajouté que le Nicaragua avait, de surcroît, annoncé « à la toute

                 dernière minute » s’être « retiré du territoire litigieux, sans toutefois admettre … s’y [être]
                 jamais trouvé » (ibid., p. 34, par. 1).
                      4 Ibid., p. 36, par. 7 ; voir également p. 44, par. 32.
                      5 Ibid., p. 54, par. 24.



                                                                                                              23




5 Ord 1051.indb 43                                                                                                   24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 374

                 que les mesures conservatoires indiquées par la Cour « empêcherai[en]t les
                 agents, mais pas les citoyens nicaraguayens, d’entrer en territoire litigieux
                 et de planter des arbres » 6. Selon lui :
                         « le Nicaragua a engagé une action d’envergure dans ce territoire,
                         avec des dragueurs et des tronçonneuses, et qui a requis des semaines
                         pour être réalisée. Il ne suffirait donc pas de rappeler aux Parties
                         l’obligation existante de ne pas envoyer des agents, il faudrait ordon-
                         ner une mesure visant à ce que cesse tout travail de canalisation,
                         dragage ou autre sur le territoire litigieux, et à ce qu’il n’y en ait pas
                         de nouveaux à l’avenir. Cela exige aussi que soient indiqués le déman-
                         tèlement de toute installation sur le territoire et l’abstention d’en
                         introduire de nouvelles pendente lite. Il en va de même pour le maté-
                         riel grâce auquel les travaux de canalisation ont été menés. … [L]es
                         mesures conservatoires de 2011 ne peuvent pas empêcher que des tra-
                         vaux de canalisation ou autres ne se poursuivent ou ne soient repris. » 7
                      9. En réponse, le Nicaragua a fait valoir que le Costa Rica avait lui aussi
                   manqué aux prescriptions de l’ordonnance de la Cour en effectuant des
                   « survols de la zone litigieuse et [d]es visites sur place », et en procédant à la
                   construction de la route « qui longe la frontière entre le Nicaragua et le
                   Costa Rica sur 160 km, et suit, en grande partie, le cours du fleuve
                   San Juan … sans qu’aucune évaluation de l’impact sur l’environnement
                   n’ait été réalisée et sans que le Nicaragua n’en ait été préalablement
                   informé » 8. Le Nicaragua a ensuite contesté l’affirmation du Costa Rica
                   selon laquelle 10 000 membres du groupe de défense de l’environnement
                   Guardabarranco s’étaient rendus sur le territoire litigieux, indiquant qu’il
                   ne s’agissait que de « petits groupes [de jeunes] » présents « sur place pen-
                   dant une courte période », que ceux‑ci « n’[avaient] rien à voir avec le caño »
                   et qu’ils n’avaient causé aucun dommage dans le territoire litigieux 9.
                      10. Le Nicaragua a par ailleurs indiqué que M. E. Pastora « avait tort »
                  lorsqu’il a prétendu (lors d’un entretien retransmis dans le cadre d’un
                  programme d’actualités télévisées) que les travaux de « dégagement ou
                  [de] construction de caños » auxquels il avait fait procéder à l’embouchure
                  du fleuve San Juan avaient été menés « dans des zones non visées par
                  ­l’ordonnance de la Cour » 10. Le Nicaragua a ainsi observé qu’il « n’avait
                   autorisé aucune sorte de travaux de dragage ou de dégagement de caño
                   dans la zone litigieuse », s’étant toujours « pleinement » conformé à
                 ­l’ordonnance rendue par la Cour le 8 mars 2011. Il a ajouté :
                           « M. Pastora lui‑même savait que telle était la ligne adoptée par le
                         Nicaragua. Comme le montre la transcription de l’interview télévi-

                     6CR 2013/24, p. 59‑60, par. 37.
                     7Ibid., p. 55‑56, par. 28-29.
                    8 CR 2013/25, p. 9‑10, par. 6-7.
                    9 Ibid., p. 12‑13, par. 20-22.
                    10 Selon les précisions apportées par le Nicaragua, il était « évident, pour [lui], que,

                 compte tenu des endroits indiqués par M. Pastora, les travaux avaient été effectués à l’inté-
                 rieur du territoire litigieux tel que défini dans l’ordonnance » (ibid., p. 22, par. 17).

                                                                                                           24




5 Ord 1051.indb 45                                                                                               24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 375

                          sée …, il a affirmé plusieurs fois au cours de celle‑ci avoir agi conformé-
                          ment à l’ordonnance de la Cour, telle qu’il la comprenait. Il est bien
                          entendu qu’il avait tort ; et cela ne dispense pas le Nicaragua d’assumer
                          la responsabilité d’un tel comportement. Le Nicaragua n’a jamais dit le
                          contraire. Cela illustre bien ce qui s’est passé. … [Le Nicaragua] n’avait
                          nullement l’intention de changer le cours naturel du San Juan. Ce qui
                          s’est passé, c’est que M. Pastora a outrepassé son mandat et a engagé
                          des travaux dans le secteur litigieux, ayant interprété l’ordonnance de la
                          Cour — notamment quant à la définition de la zone litigieuse — d’une
                          manière différente de celle de son gouvernement, situation dont ce der-
                          nier n’a été informé que le 18 septembre [2013]. Depuis cette date à
                          laquelle il a eu connaissance des activités engagées, le Nicaragua n’en a
                          nié ni l’existence ni la non‑conformité à l’ordonnance de la Cour. Au
                          contraire, ce que le Nicaragua dit, ce qu’il a toujours dit, c’est qu’il n’a
                          pas donné pour instruction à M. Pastora de mener des activités dans la
                          zone litigieuse, ni attendu de celui‑ci qu’il en entreprenne. Celles‑ci sont
                          la conséquence d’un malentendu et non d’un complot. » 11
                    11. Le Nicaragua a également précisé qu’il n’avait pas eu l’intention
                 d’envoyer M. Pastora « dans la zone en litige », et lui avait uniquement
                 donné pour instruction de « nettoyer le fleuve et les canaux dans des eaux
                 incontestablement nicaraguayennes », ajoutant qu’il « assum[ait] la res-
                 ponsabilité des activités non autorisées réalisées à tort par celui‑ci dans la
                 zone en litige, et a[vait] pris des mesures concrètes pour que cela ne se
                 reproduise plus » 12. Toutefois, selon lui, la question aujourd’hui posée à
                 la Cour n’est pas celle de savoir si le Nicaragua est responsable des actes
                 ultra vires de M. Pastora ; il s’agit de tout autre chose 13.

                                          3. Second tour de procédure orale
                    12. Lors du second tour de procédure orale, le Costa Rica a commencé
                 par déclarer que « M. Pastora et l’autorité portuaire nationale rel[evaient]
                 de l’Etat nicaraguayen » et qu’ils étaient investis « du pouvoir … réel — au
                 moins jusqu’au 22 septembre 2013 — pour effectuer les travaux dans le
                 territoire litigieux » 14, avant d’ajouter :
                          « [l]e seul élément versé au dossier est l’autorisation spécifique don-
                          née à M. Pastora et à l’autorité portuaire nationale pour mettre en
                          œuvre le projet tendant à l’« amélioration de la navigation sur le
                          fleuve San Juan de Nicaragua ». Il n’a jamais été question d’excès de
                          pouvoir à l’occasion de la précédente demande. » 15

                     11CR 2013/25, p. 22‑23, par. 20-21.
                     12Ibid., p. 28‑29, par. 42-43.
                    13 Ibid., p. 50‑51, par. 21-22.
                    14 Le Costa Rica a ajouté que « [p]armi les éléments de preuve versés au dossier ne

                 figure aucune instruction du Nicaragua qui soit postérieure à l’ordonnance de la Cour
                 du 8 mars 2011 et qui leur interdise d’effectuer ces travaux » (CR 2013/26, p. 12, par. 12).
                    15 Ibid., p. 12, par. 13.



                                                                                                          25




5 Ord 1051.indb 47                                                                                              24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 376

                     Le Costa Rica a ensuite fait valoir ce qui suit :
                             « Le Nicaragua reconnaît enfin maintenant que ses agents ont percé
                          et dragué les caños … en violation de l’ordonnance de la Cour, que ses
                          agents ont pénétré dans le territoire litigieux pour y mener des activi-
                          tés. Il reconnaît enfin que ses forces armées, commodément installées à
                          proximité de la lagune située à l’extrémité du caño oriental, étaient
                          probablement au courant. Il reconnaît enfin qu’il est ­responsable des
                          actes de M. Pastora, le représentant de son gouvernement, et de ceux
                          de son organe administratif, l’autorité portuaire nationale. Faites à
                          contrecœur, ces concessions sont pour le moins tardives : elles ont fini
                          par arriver hier, soit trente‑six jours après notre protestation écrite,
                          trente‑six jours après que nous avons fourni les coordonnées des nou-
                          veaux caños. Pourtant, le Nicaragua n’a toujours pas reconnu que
                          M. Pastora, ses dragueurs et les agents de l’autorité portuaire natio-
                          nale ont initialement été autorisés à se rendre dans le territoire liti-
                          gieux. … [I]ls avaient manifestement le pouvoir d’effectuer les travaux
                          et aucun élément versé au dossier ne donne à entendre le contraire. » 16
                    13. Par ailleurs, a également souligné le Costa Rica, le « percement des
                 nouveaux caños » ne saurait être qualifié de « simple bévue ». Il a insisté sur
                 son argument relatif à la présence de membres de la « jeunesse sandiniste »
                 dans la « zone litigieuse », affirmant qu’il existait des preuves à cet égard.
                 Ainsi, dans sa note adressée au Nicaragua le 16 septembre 2013, il « a non
                 seulement protesté contre le percement de nouveaux caños, mais a fait
                 observer qu’un journal nicaraguayen avait signalé, le 9 septembre, que
                 10 000 jeunes s’étaient déjà rendus dans la zone » 17. Selon le Costa Rica,
                 « [l]e Nicaragua a admis avoir violé l’ordonnance de 2011 » et n’a cepen-
                 dant fourni « aucun élément … en ce qui concerne l’état actuel du caño, sa
                 profondeur, son débit possible ou sa longueur » 18. Il a également affirmé :
                             « [L]es explications tardives … du Nicaragua ne suffisent pas à proté-
                          ger [l]es droits [du Costa Rica]. … Hier encore, le Nicaragua a …
                          reconnu [devant la Cour] qu’il n’avait pas respecté l’ordonnance
                          de 2011. … [L]es mesures demandées par le Costa Rica s’imposent de
                          manière urgente afin d’empêcher qu’un préjudice irréparable soit porté
                          à ses droits. … Le Costa Rica demande simplement à la Cour d’exercer
                          le pouvoir qui est le sien afin de sauvegarder et de protéger ses droits,
                          lesquels sont exposés à un risque imminent de préjudice irréparable. » 19
                    14. Le Nicaragua a, pour sa part, commencé le second tour de plaidoi-
                 ries en affirmant : « M. Pastora a fait ce qu’il a fait, et le Nicaragua n’en
                 rejette pas la responsabilité. … Il ressort donc des éléments de preuve que
                 le Nicaragua n’a pas « envoyé » M. Pastora dans la zone en litige, pas plus

                     16 CR 2013/26, p. 20‑21, par. 43 ; voir également par. 40 et 46.
                     17 Ibid., p. 22, par. 47.
                     18 Ibid., p. 22, par. 48.
                     19 Ibid., p. 34, par. 3.



                                                                                                26




5 Ord 1051.indb 49                                                                                    24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 377

                 qu’il ne l’y a « maintenu », conformément à l’interdiction énoncée au pre-
                 mier paragraphe du dispositif de l’ordonnance rendue par la Cour en
                 mars 2011. » 20 Il a poursuivi en ces termes :
                             « Il est à noter que, dans sa demande en indication de nouvelles
                          mesures conservatoires, le Costa Rica ne se plaint nullement de la
                          présence de ce campement militaire, qui est pourtant exposé à tous
                          les regards. … Cette image est censée prouver qu’une équipe d’ou-
                          vriers était en train de nettoyer les caños dans la zone humide, et non
                          que le Nicaragua maintient illicitement … un petit campement mili-
                          taire sur la plage, lequel n’est d’ailleurs mentionné nulle part dans la
                          demande du Costa Rica. » 21
                    15. Pour ce qui concerne les travaux exécutés sous la direction de
                 M. E. Pastora, dont le Costa Rica affirme qu’ils ont été menés dans le
                 « territoire contesté », le Nicaragua a avancé que, en sollicitant
                          « le retrait du petit détachement nicaraguayen stationné sur la rive
                          gauche, le Costa Rica [avait] modifié la définition même du « terri-
                          toire contesté », [et que ceci] constituait une prétention nouvelle qui
                          ne saurait être formulée à ce stade : c’est la requête qui fixe les
                          contours de l’affaire. … Le Costa Rica ne peut aujourd’hui s’en
                          dédire pour élargir la portée de sa requête en redéfinissant subrepti-
                          cement son champ d’application territoriale. » 22
                 Il a toutefois concédé :
                          « le Nicaragua est « peut‑être » responsable des actions de M. Pastora.
                          … [M]ême s’il n’est pas ministre mais seulement assimilé à un direc-
                          teur d’administration centrale, M. Pastora exerce des fonctions offi-
                          cielles ; les travaux effectués sur les canaux … sont, sans aucun doute,
                          incompatibles avec les indications de votre ordonnance de 2011 ; et
                          ces mesures … sont juridiquement obligatoires pour les Parties. » 23

                                                4. Appréciation générale
                    16. Le point sur lequel les Parties se sont le plus attardées dans leurs
                 conclusions (supra), lors des audiences tenues du 14 au 17 octobre 2013,
                 concerne les activités de dragage et de déversement de matériaux préten-
                 dument entreprises par le Nicaragua après juin 2013, dans le cadre de la
                 construction de deux « caños » dans la zone en litige. La Cour, dans son
                 ordonnance, a considéré que la nouvelle situation ainsi créée dans le « ter-
                 ritoire litigieux » présentait les conditions requises d’urgence et de risque
                 réel et imminent de « préjudice irréparable » (par. 49‑50), justifiant l’indi-
                 cation de nouvelles mesures conservatoires.

                     20 CR 2013/27, p. 13, par. 22.
                     21 Ibid., p. 17, par. 36.
                     22 Ibid., p. 31, par. 13.
                     23 Ibid., p. 33, par. 18.



                                                                                               27




5 Ord 1051.indb 51                                                                                   24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 378

                     17. La Cour a ensuite fait observer que les opérations de dragage menées
                 en vue de la construction des deux « caños » « [étaient] l’œuvre d’un groupe
                 de ressortissants nicaraguayens conduits par M. Pastora », officiellement
                 chargé de « mettre en œuvre ce projet » (par. 45). Du fait de ces travaux de
                 construction et de creusement de la tranchée, « la situation dans le territoire
                 litigieux a changé » depuis l’ordonnance du 16 juillet 2013 de la Cour
                 (par. 44). Celle‑ci a donc décidé d’indiquer les nouvelles mesures conserva-
                 toires qui sont énoncées dans l’ordonnance adoptée ce jour, 22 novembre 2013.
                     18. Pour ce qui est de l’autre point sur lequel ont porté les conclusions
                 des Parties, à savoir la présence d’un campement militaire nicaraguayen
                 dans la zone, il ressort des arguments présentés lors des audiences d’oc-
                 tobre 2013 24 et des éléments produits à l’appui de ces arguments (photo-
                 graphies et images satellite) que ledit campement existe bien, et qu’il est
                 postérieur à l’ordonnance du 8 mars 2011. Pour ce qui est de son empla-
                 cement, les Parties ont plaidé sur la question de savoir s’il se trouvait dans
                 le « territoire litigieux » 25 tel que défini par la Cour dans son ordonnance
                 du 8 mars 2011 26.
                     19. Au vu des éléments versés au dossier, la Cour a cependant conclu
                 que le campement militaire était effectivement situé dans le « territoire liti-
                 gieux », ainsi qu’il est énoncé dans la présente ordonnance (par. 46) ; elle
                 a ensuite précisé que la « présence continue de ce campement » était
                 confirmée par des images satellite et une photographie récentes (par. 46).
                 Rappelant, à cet égard, la conclusion figurant dans son ordonnance du
                 8 mars 2011 selon laquelle les Parties devaient « s’abst[enir] d’envoyer ou
                 de maintenir sur le territoire litigieux, y compris le caño, des agents, qu’ils
                 soient civils, de police ou de sécurité » (par. 86, point 1), la Cour a estimé
                 que la présence d’un campement militaire nicaraguayen dans le territoire
                 litigieux après l’ordonnance du 8 mars 2011 constituait incontestablement
                 une violation patente de cette ordonnance.

                             III. Structuration d’un régime juridique autonome
                                         des mesures conservatoires

                                      1. La mission des tribunaux internationaux
                  20. Les faits nouveaux intervenus en la présente affaire (supra) posent de
                 manière particulièrement cruciale la question de la nécessaire mise en œuvre
                     24 CR 2013/26, p. 19‑20, par. 35-39 (Costa Rica) ; CR 2013/25, p. 29, par. 43-44 (Nica-

                 ragua) ; et CR 2013/27, p. 16‑17, par. 35-37 (Nicaragua).
                     25 La Cour a défini le « territoire litigieux » comme « la partie septentrionale de Isla Portillos,

                 soit la zone humide d’environ trois kilomètres carrés comprise entre la rive droite du caño
                 litigieux, la rive droite du fleuve San Juan lui‑même jusqu’à son embouchure dans la mer des
                 Caraïbes et la lagune de Harbor Head » (ordonnance, par. 55).
                     26 Selon le Costa Rica, ce campement est situé dans le « territoire litigieux » tel que

                 défini par la Cour, ce à quoi le Nicaragua a opposé que, jusqu’au début des audiences, le
                 Costa Rica ne s’était nullement plaint de sa présence et que, en tout état de cause, il ne se
                 trouvait pas dans le « territoire litigieux » défini par la Cour. Voir notamment CR 2013/25,
                 p. 29, par. 43-44, ainsi que CR 2013/27, p. 16‑17, par. 35-37.

                                                                                                                    28




5 Ord 1051.indb 53                                                                                                         24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 379

                 des mesures conservatoires. Il est, de mon point de vue, judicieux d’exami-
                 ner ces mesures dans le cadre de ce que je considère comme leur régime
                 juridique autonome. Je délaisserai donc, aux fins de cet exercice, l’examen du
                 contexte factuel pour passer à des considérations d’ordre à la fois juridique
                 et épistémologique. Avant toute chose, il me semble utile de rappeler que
                 c’est avec les tribunaux internationaux contemporains que la procédure
                 judiciaire internationale a vu naître et prospérer les mesures conservatoires.
                    21. C’est, en effet, avec l’apparition des tribunaux internationaux que
                 les conditions se sont trouvées réunies pour que, dans le cadre de la quête
                 d’une réalisation de la justice dans l’intérêt des justiciables, les mesures
                 conservatoires se développent dans différents domaines du droit interna-
                 tional. L’histoire des tribunaux internationaux est jalonnée d’éléments
                 révélant, dès les débuts, une volonté de conférer un caractère obligatoire
                 aux mesures conservatoires indiquées ou ordonnées. C’est ce que souligne
                 notamment une étude novatrice réalisée dans ce domaine par Paul Gug-
                 genheim, et rendue publique en 1931 27. Les progrès en ce sens ont toute-
                 fois été extrêmement lents, et il a ainsi fallu à la Cour plus d’un demi‑siècle
                 pour qu’elle trouve l’occasion, en 2001, d’énoncer la conclusion évidente
                 selon laquelle les mesures conservatoires qu’elle indique sont, en vertu de
                 son Statut, revêtues d’un caractère obligatoire 28.
                    22. Or, depuis le début de l’évolution des mesures conservatoires dans
                 la procédure judiciaire internationale, la question, bien que présente, de
                 leur mise en œuvre a été insuffisamment étudiée et approfondie, et, plu-
                 sieurs décennies après, beaucoup reste encore à faire à cet égard. A
                 l’époque de la Cour permanente de Justice internationale (CPJI), déjà,
                 certains indices donnaient à penser que les mesures conservatoires,
                 notamment celles ordonnées par la CPJI et d’autres tribunaux internatio-
                 naux (tels que l’ancienne Cour de Justice centraméricaine), avaient voca-
                 tion à être obligatoires 29 ; à l’ère de la Société des Nations, ces mesures
                 étaient déjà censées avoir des effets juridiques 30.
                    23. Dans son étude pionnière, Paul Guggenheim avait insisté sur l’im-
                 portance, à terme, des mesures conservatoires pour le développement
                 même du droit international 31. Ecrivant en 1931, l’éminent auteur souli-
                 gnait que l’une des priorités pour l’avenir serait d’assurer la mise en œuvre
                 et l’exécution conforme de ces mesures conservatoires 32. A propos des
                 conséquences de leur inexécution, il ajoutait avec perspicacité que,


                     27 Voir P. Guggenheim, Les mesures provisoires de procédure internationale et leur

                 influence sur le développement du droit des gens, Paris, Libr. Rec. Sirey, 1931, p. 177.
                     28 C’est‑à‑dire dotées d’une base conventionnelle (art. 41).
                     29 Voir, à cet égard, P. Guggenheim, op. cit. supra note 27, p. 24‑25, 71-72, 177 et 187 ;

                 voir également p. 33.
                     30 Ibid., p. 58.
                     31 Voir ibid., p. 195‑196.
                     32 La raison étant que « le droit international, de nos jours, ne dispose pas encore, le

                 plus souvent, de moyens propres pour assurer l’exécution de ses ordres ou pour contrôler
                 du moins l’exécution des ordonnances de ses organes collectifs » (ibid., p. 175 ; et voir p. 59).

                                                                                                              29




5 Ord 1051.indb 55                                                                                                   24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 380

                          « [t]ôt ou tard, la jurisprudence de la Cour permanente de Justice
                          internationale ou des tribunaux compétents réussira certainement à
                          faire admettre que l’inexécution des mesures provisoires ordonnées
                          par ces juridictions, en raison du dommage causé (avec ou sans la
                          faute de l’auteur), a pour effet juridique d’ouvrir un droit à la répa-
                          ration du dommage.
                          �����������������������������������������������������������������������������������������������������������������
                              [I]l ne semble guère possible de substituer à la responsabilité qui
                          incombe en dernier lieu à ces membres [de la communauté internatio-
                          nale elle‑même] des mesures provisoires des organes collectifs institués
                          par eux. Néanmoins, les grandes décisions « définitives » de la vie inter-
                          nationale — d’ordre politique ou d’ordre juridique — ont, elles aussi,
                          en fin de compte, un caractère provisoire, conformément à l’adage, d’une
                          si profonde vérité : « Il n’y a que le provisoire qui dure. » » 33
                     24. Comme je le soulignais il y a près de dix ans, la constitution pro-
                 gressive d’un concept de responsabilité internationale autonome en matière
                 de mesures conservatoires doit beaucoup à l’expansion qu’ont récemment
                 connue ces mesures au niveau international — grâce à l’action des tribu-
                 naux internationaux contemporains —, expansion qui a débouché sur la
                 nécessité de configurer un régime juridique qui leur soit propre 34. Si, de
                 nos jours, une attention croissante est portée, dans la littérature spécia­
                 lisée, à l’importance des mesures conservatoires 35, les avancées de la
                 ­jurisprudence demeurent assez lentes, et il reste encore aux tribunaux
                  internationaux à élaborer le régime juridique autonome de ces mesures, et
                  à extraire les conséquences juridiques de leur défaut de mise en œuvre. A
                  tout le moins les contours de la question ont-ils été tracés en vue, peut-on
                  espérer, de développements prochains.

                             2. Un édifice jurisprudentiel dont il y a tout lieu de se féliciter
                                                      (2000‑2013)
                   25. De toute évidence, des efforts ont néanmoins déja été entrepris en
                 ce sens, notamment au sein de la Cour. Ainsi, dans mon opinion dissi-

                     33  P. Guggenheim, op. cit. supra note 27, p. 197‑198.
                     34  Voir A. A. Cançado Trindade, « Les mesures provisoires de protection dans la juris-
                 prudence de la Cour interaméricaine des droits de l’homme », Mesures conservatoires et
                 droits fondamentaux (G. Cohen Jonathan et J.‑F. Flauss, dir. publ.), Bruxelles, Bruylant/
                 Nemesis, 2005, p. 145‑163.
                     35 Voir notamment [différents auteurs], Le contentieux de l’urgence et l’urgence dans le

                 contentieux devant les juridictions internationales : regards croisés (H. Ruiz Fabri et J.‑M. Sorel,
                 dir. publ.), Paris, Pedone, 2003, p. 7‑180 et 205‑210 ; A. A. Cançado Trindade, « La Expansión
                 y la Consolidación de las Medidas Provisionales de Protección en la Jurisdicción Internacional
                 Contemporánea », Retos de la Jurisdicción Internacional (S. Sanz Caballero et R. Abril Stof-
                 fels, dir. publ.), Cizur Menor (Navarre), Civitas/Thomson Reuters, 2012, p. 99‑117 ; T. Treves,
                 « Mesures conservatoires et obligations environnementales — Tribunal international du droit
                 de la mer et Cour internationale de Justice », ibid., p. 119‑137 ; pour une analyse générale,
                 voir Eva Rieter, Preventing Irreparable Harm — Provisional Measures in International Human
                 Rights Adjudication, Maastricht, Intersentia, 2010, p. 3‑1109.

                                                                                                                                        30




5 Ord 1051.indb 57                                                                                                                             24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 381

                 dente jointe à l’ordonnance du 28 mai 2009 en l’affaire relative à des
                 Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
                 c. Sénégal), dans laquelle la Cour avait refusé d’indiquer les mesures
                 conservatoires sollicitées, j’ai souligné qu’il convenait d’examiner notam-
                 ment la transposition de telles mesures, issues du droit procédural interne
                 comparé, dans l’ordre juridique international (par. 5‑7), ainsi que leur
                 nature et leurs effets juridiques (par. 8‑13). J’ai ensuite appelé l’attention
                 sur l’importance du respect des mesures conservatoires, qui « a une inci-
                 dence directe sur les droits invoqués par les parties en litige » (par. 14).
                    26. En réalité, selon la nature des droits en jeu, les mesures conserva-
                 toires peuvent avoir un caractère non pas uniquement préventif, mais
                 proprement tutélaire, en ce qu’elles sont directement liées à la réalisation
                 de la justice. Dans cette même opinion dissidente, j’insistais sur le fait
                 que, dans ces conditions, les mesures conservatoires, « avec leur dimen-
                 sion préventive, peuvent bel et bien contribuer au développement du droit
                 international » (par. 94). Avant que cela ne se réalise, il reste toutefois fort
                 à faire au niveau de l’affinement de leur régime juridique autonome,
                 comme je l’ai déjà indiqué à plusieurs reprises.
                    27. Il conviendra cependant, dans un premier temps, de garder à l’es-
                 prit les avancées déjà accomplies à cet égard dans la jurisprudence inter-
                 nationale. Il y a une dizaine d’années, en 2000, j’ai eu l’occasion, au sein
                 d’une autre juridiction internationale, de me pencher sur la nature juri‑
                 dique des mesures conservatoires 36. Cinq ans plus tard, au vu de l’expé-
                 rience accumulée en la matière, il m’a semblé opportun d’examiner le
                 régime juridique autonome de ces mesures 37. Ainsi, en l’affaire de la « Com‑
                 munauté de paix » de San José de Apartadó (décision du 2 février 2006),
                 j’ai indiqué que,
                       « [l]es mesures conservatoires entraînent, pour les Etats en cause, des
                       obligations distinctes de celles émanant des décisions rendues sur le
                       fond de l’affaire en question. Il existe, de fait, des obligations géné-
                       rées par les mesures conservatoires elles‑mêmes, qui sont entièrement
                       distinctes de celles qui découleront, en fin de compte, de la décision
                       sur le fond (ainsi que des réparations) dans le cas d’espèce. Ainsi les
                       mesures conservatoires constituent‑elles une institution juridique
                       dotée d’une autonomie propre, ce qui révèle également l’importance
                       particulière de leur dimension préventive. … Les mesures conserva-
                       toires, ainsi dotées de cette autonomie, ont un régime juridique qui
                    36 Voir Cour interaméricaine des droits de l’homme (CIADH), affaire des Haïtiens et

                 Dominicains d’origine haïtienne en République dominicaine c. République dominicaine (déci-
                 sion du 18 août 2000), opinion concordante de M. le juge Cançado Trindade, par. 13-25.
                    37 Voir CIADH, affaire relative à Eloísa Barrios et autres c. Venezuela (décision du

                 29 juin 2005), opinion concordante de M. le juge Cançado Trindade, par. 4‑11 ; CIADH,
                 affaire relative à Eloísa Barrios et autres c. Venezuela (décision du 22 septembre 2005), opinion
                 concordante de M. le juge Cançado Trindade, par. 2‑9 ; CIADH, affaire du « Complexe du
                 Tatuapé » de la CASA (ex-FEBEM) c. Brésil (décision du 17 novembre 2005), opinion
                 concordante de M. le juge Cançado Trindade, par. 1‑10.


                                                                                                              31




5 Ord 1051.indb 59                                                                                                   24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 382

                      leur est propre : leur absence de mise en œuvre de la part d’un Etat
                      engage la responsabilité de celui‑ci et a des conséquences juridiques ;
                      elles mettent par ailleurs en évidence la place centrale de la victime
                      (de l’absence de mise en œuvre), sans préjuger de l’examen de l’af-
                      faire au fond et de la décision rendue à l’issue de cet examen. » 38
                    28. L’on pense ici, bien entendu, aux mesures conservatoires dotées
                 d’une base conventionnelle, et ordonnées ou indiquées par des tribunaux
                 internationaux. La figure de la « partie lésée » peut ainsi également se faire
                 jour, selon moi, dans le domaine des mesures conservatoires, lorsque
                 celles‑ci ne sont pas correctement mises en œuvre. Le défaut de mise en
                 œuvre de telles mesures, voire leur violation, engage automatiquement la
                 responsabilité internationale de l’Etat en question, au stade même des
                 mesures conservatoires 39, indépendamment des décisions rendues par la
                 suite sur le fond. La mise en œuvre des mesures conservatoires revêt donc
                 une importance capitale 40 pour la réalisation de la justice en soi.


                      IV. Les efforts actuels d’élaboration d’un régime juridique
                                  autonome des mesures conservatoires

                   29. Dans le cadre de l’ordonnance du 16 juillet 2013 par laquelle la
                 Cour s’est refusée à indiquer les mesures conservatoires sollicitées, j’ai
                 présenté une opinion dissidente dans laquelle je m’efforçais notamment de
                 démontrer la nécessité de poursuivre l’élaboration conceptuelle d’un
                 régime juridique autonome des mesures conservatoires (par. 69‑76). J’ai, à
                 cet égard, souligné que,
                      « [l]a mise en œuvre des mesures conservatoires intervient parallèle-
                      ment au déroulement de la procédure qui doit conduire à la décision
                      que prendra la Cour sur le fond de l’affaire qui lui est soumise. Si,
                      dans une affaire donnée, la Cour conclut par exemple, dans sa déci-
                      sion sur le fond, à l’existence d’une violation du droit international et
                     38 CIADH, affaire relative à la « Communauté de paix » de San José de Apartadó

                 c. Colombie (décision du 2 février 2006), opinion concordante de M. le juge Cançado Trin-
                 dade, par. 6‑7 ; voir également par. 4 et 8‑10 ; et, sur le même sujet, voir CIADH, affaire
                 des Communautés du Jiguamiandó et du Curbaradó c. Colombie (décision du 7 février 2006),
                 opinion concordante de M. le juge Cançado Trindade, par. 6‑7 ; voir également par. 4
                 et 8‑11.
                     39 Voir également, à cet égard, CIADH, affaire des Centres pénitentiaires de Mendoza

                 c. Argentine (décision du 30 mars 2006), opinion concordante de M. le juge Cançado Trin-
                 dade, par. 11‑12 ; CIADH, affaire des Centres pénitentiaires d’Araraquara c. Brésil (décision
                 du 30 septembre 2006), opinion concordante de M. le juge Cançado Trindade, par. 24‑25.
                     40 Voir, sur ce point, CIADH, affaire des Communautés du Jiguamiandó et du Curbaradó

                 c. Colombie (décision du 15 mars 2005), opinion concordante de M. le juge Cançado Trindade,
                 par. 4 et 10 ; CIADH, affaire relative à la « Communauté de paix » de San José de Apartadó
                 c. Colombie (décision du 15 mars 2005), opinion concordante de M. le juge Cançado Trin-
                 dade, par. 4 et 10 ; CIADH, affaire du Peuple autochtone de Sarayaku c. Equateur (décision
                 du 6 juillet 2004), opinion concordante de M. le juge Cançado Trindade, par. 2 et 30.

                                                                                                           32




5 Ord 1051.indb 61                                                                                               24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 383

                      estime, parallèlement, que les mesures conservatoires qu’elle a indi-
                      quées n’ont pas été dûment mises en œuvre, cette absence de mise en
                      œuvre constitue une violation supplémentaire d’une obligation inter-
                      nationale. Dans le cadre de ses travaux en la matière, la Cour doit
                      encore approfondir la question des conséquences juridiques d’une
                      absence de mise en œuvre des mesures conservatoires, lesquelles, de
                      mon point de vue, jouissent d’une autonomie qui leur est propre.
                         Les mesures conservatoires indiquées ou ordonnées par la Cour (ou
                      par tout autre tribunal international) génèrent en elles‑mêmes, pour
                      les Etats concernés, des obligations distinctes de celles découlant de la
                      décision (ultérieurement) rendue sur le fond de l’affaire considérée…
                      En ce sens, les mesures conservatoires participent, me semble‑t‑il,
                      d’un régime juridique autonome qui leur est propre, caractérisé par
                      l’importance particulière de leur dimension préventive. Indépendam-
                      ment de la décision (ultérieurement) rendue par la Cour sur le fond,
                      la responsabilité internationale d’un Etat peut être engagée en raison
                      de l’absence de mise en œuvre ou de la violation d’une mesure conser-
                      vatoire ordonnée par la Cour (ou par un autre tribunal international).
                         En somme, je suis d’avis que les mesures conservatoires, dotées
                      d’une base conventionnelle — comme celles indiquées par la Cour
                      (en application de l’article 41 de son Statut) —, jouissent également
                      d’une autonomie propre en ce qu’elles relèvent d’un régime juridique
                      spécifique, et que toute absence de mise en œuvre engage la respon-
                      sabilité de l’Etat concerné et entraîne des conséquences juridiques,
                      sans préjudice de l’examen au fond de l’affaire en question et de la
                      décision rendue à cet égard. Cela met en lumière l’importante dimen-
                      sion préventive de telles mesures, ainsi que leur portée. Il incombe à
                      la Cour, aujourd’hui et dans les années à venir, d’examiner cette
                      question comme il se doit. » (Par. 70‑72.)
                    30. Ainsi que je l’indiquais ensuite, cette question revêt, en fin de
                 compte, une importance capitale pour le développement du droit interna-
                 tional (par. 74). Un autre aspect, étroitement lié au précédent, doit,
                 comme je le faisais ensuite observer, demeurer présent à l’esprit :
                        « Une jurisprudence sans cesse plus abondante en la matière
                      — pareilles mesures étant de plus en plus fréquemment indiquées ou
                      ordonnées par les tribunaux 41 internationaux 42 et nationaux 43 — a
                      depuis quelque temps permis de préciser la nature juridique des
                      mesures conservatoires, et en particulier la dimension préventive. Le

                    41 Voir L. Collins, « Provisional and Protective Measures in International Litigation »,

                 Recueil des cours de l’Académie de droit international de La Haye, vol. 234 (1992), p. 23,
                 214 et 234.
                    42 Voir R. Bernhard (dir. publ.), Interim Measures Indicated by International Courts,

                 Berlin/Heidelberg, Springer‑Verlag, 1994, p. 1‑152.
                    43 Voir E. García de Enterria, La Batalla por las Medidas Cautelares, 2e éd. [augmentée],

                 Madrid, Civitas, 1995, p. 25‑385.


                                                                                                          33




5 Ord 1051.indb 63                                                                                              24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 384

                      recours aux mesures conservatoires, y compris au niveau internatio-
                      nal, a rapidement eu pour effet d’étendre le domaine de la compé-
                      tence internationale et de réduire, par conséquent, le « domaine
                      réservé » des Etats 44. Cela est d’autant plus important pour ce qui
                      touche aux régimes de protection, notamment des personnes et de
                      l’environnement. Préciser la nature juridique des mesures conserva-
                      toires ne représente toutefois, selon moi, qu’une première étape de
                      l’évolution en la matière, première étape qui doit être à présent suivie
                      par une réflexion sur les conséquences juridiques d’un défaut de mise
                      en œuvre des mesures conservatoires, et sur le développement concep-
                      tuel de ce que je crois devoir appeler leur régime juridique autonome…
                         De fait, la notion de victime (ou de victime potentielle 45), ou de
                      partie lésée, peut ainsi également se faire jour dans le contexte propre
                      aux mesures conservatoires, parallèlement au déroulement de la pro-
                      cédure au fond (et, le cas échéant, de celle relative aux réparations).
                      Les mesures conservatoires génèrent, pour les Etats concernés, des
                      obligations (de prévention) distinctes de celles qui découlent des déci-
                      sions rendues par la Cour sur le fond (et les réparations) des affaires
                      en question. C’est là une conséquence de ce que je considère comme
                      étant le régime juridique autonome de telles mesures. Il est aujourd’hui
                      impératif, me semble‑t‑il, d’affiner et de développer conceptuellement
                      ce régime juridique autonome, en s’attachant en particulier à l’essor
                      contemporain des mesures conservatoires, aux moyens d’en garantir
                      la mise en œuvre diligente et aux conséquences juridiques d’un défaut
                      de mise en œuvre — et ce, dans l’intérêt de ceux qu’elles tendent à
                      protéger. » (Par. 73 et 75.)
                   31. L’élaboration du régime envisagé, ajoutais‑je, permettra aux tribu-
                 naux internationaux contemporains de

                      « contribuer efficacement à éviter ou prévenir les dommages irrépa-
                      rables dans des situations d’urgence, ce qui profitera, en fin de compte,
                      à tous les sujets du droit international — qu’il s’agisse des Etats, de
                      groupes d’individus ou de simples particuliers. Après tout, la personne
                      humaine (vivant en harmonie dans son habitat naturel) occupe une
                      place centrale dans le jus gentium renouvelé de notre temps. » (Par. 76.)
                   Si les tribunaux internationaux contemporains ont contribué et contri-
                 buent, de manière continue, à conceptualiser ce régime juridique, il reste,

                     44 P. Guggenheim, op. cit. supra note 27, p. 15, 174, 186, 188 et 14-15 ; et voir p. 6‑7

                 et 61-62.
                     45 Sur la notion de victimes potentielles dans le contexte de l’évolution de la notion de

                 victime ou de la condition du demandeur dans le domaine de la protection internationale
                 des droits de l’homme, voir A. A. Cançado Trindade, « Co‑Existence and Co‑ordination
                 of Mechanisms of International Protection of Human Rights (At Global and Regional
                 Levels) », Recueil des cours de l’Académie de droit international de La Haye, vol. 202 (1987),
                 chap. XI, p. 243‑299, en particulier p. 271‑292.

                                                                                                            34




5 Ord 1051.indb 65                                                                                                24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 385

                 en la matière, beaucoup à faire et un long chemin à parcourir dans cette
                 quête permanente de la réalisation de la justice.



                                             V. Considérations finales

                    32. Dans le domaine des mesures conservatoires, la Cour a récemment
                 accompli certaines avancées en ordonnant, dans l’affaire de la Demande en
                 interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar
                 (Cambodge c. Thaïlande) (Cambodge c. Thaïlande), mesures convervatoires
                 (ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 537), des mesures
                 tendant au retrait d’agents militaires d’une zone démilitarisée provisoire
                 définie dans le texte même de l’ordonnance (par. 62). Dans l’opinion indi-
                 viduelle que j’ai jointe à cette ordonnance, je me suis intéressé à la question
                 du temps et du droit (par. 3‑42) et aux effets juridiques des mesures susmen-
                 tionnées au regard de l’importance de la prévention des dommages irrépara-
                 bles pour protéger les populations vivant dans le territoire en question,
                 ainsi que le patrimoine culturel et spirituel dudit territoire (par. 64‑70, 82‑94
                 et 96‑117). Il y a donc des raisons d’espérer que la Cour, s’appuyant sur ce
                 précédent, continuera à progresser dans ce domaine des mesures conserva-
                 toires dans l’intérêt des justiciables.
                    33. Dans l’ordonnance adoptée ce jour, 22 novembre 2013, la Cour
                 estime que « la situation dans le territoire litigieux a changé » (par. 44)
                 depuis sa précédente ordonnance (du 16 juillet 2013). La Cour a donc
                 enfin considéré que les mesures conservatoires précédemment indiquées
                 (dans l’ordonnance du 8 mars 2011) « d[evaient] être renforcée[s] et com-
                 plétée[s] » (par. 55), et ce, notamment en ce qui concerne la présence de
                 personnes privées dans le « territoire litigieux » (par. 56). Dans son ordon-
                 nance précédente du 16 juillet 2013 sur les demandes tendant à la modifi-
                 cation de son ordonnance en indication de mesures conservatoires du
                 8 mars 2011 présentées par les deux Parties, la Cour n’avait, en revanche,
                 pas trouvé, dans les faits tels qu’ils lui avaient été rapportés, « l’élément
                 d’urgence qui [aurait] justifi[é] l’indication d’autres mesures conserva-
                 toires » et avait donc estimé — ce à quoi je m’étais opposé — qu’il n’était
                 pas prouvé à suffisance qu’un risque de préjudice irréparable pèserait sur
                 les droits allégués par le Costa Rica 46.
                    34. Or, la présence de personnes privées dans le territoire litigieux
                 constituait déjà un changement de situation au moment où l’ordonnance
                 du 16 juillet 2013 a été adoptée ; c’est à ce moment‑là, dans sa décision du
                 16 juillet 2013, que la Cour aurait dû, il y a quatre mois, modifier son
                 ordonnance précédente du 8 mars 2011, afin d’interdire expressément la

                     46 Lorsque le Costa Rica avait prié la Cour (le 23 mai 2013) de reconnaître l’existence

                 d’un tel risque, invoquant la présence de personnes privées nicaraguayennes sur le territoire
                 litigieux (voir par. 35).

                                                                                                           35




5 Ord 1051.indb 67                                                                                               24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 386

                 présence non seulement d’agents, mais également de personnes privées,
                 dans le territoire litigieux. Il me semble en effet que, en juillet dernier, la
                 situation avait déjà changé dans ce territoire, qu’elle présentait un carac-
                 tère d’urgence et un risque de dommage irréparable, et que cela justifiait
                 que de nouvelles mesures conservatoires fussent ordonnées.
                    35. La nouvelle situation s’était, ainsi, déjà formée au moment où la
                 Cour a été appelée à rendre son ordonnance, le 16 juillet 2013 ; son ordon-
                 nance précédente du 8 mars 2011, ne faisant référence qu’aux « agents »,
                 était devenue trop restrictive. Dans l’ordonnance du 16 juillet 2013, la
                 Cour a pris acte, en tant qu’élément d’aggravation, de la présence de per-
                 sonnes privées nicaraguayennes dans la zone en litige, mais n’a pas pris de
                 mesure concrète à cet égard. Ce n’est qu’aujourd’hui, avec la présente
                 ordonnance du 22 novembre 2013, qu’elle a pris pareilles mesures afin
                 d’empêcher que la situation ne se dégrade. La Cour a enfin précisé que la
                 zone litigieuse devait être évacuée par toutes les personnes présentes, à
                 savoir les agents et les personnes privées (exception faite du personnel
                 chargé des travaux de remise en état qui doivent être rapidement réalisés
                 dans le caño oriental).
                    36. Ce n’est donc qu’avec l’aggravation de la situation (du fait du
                 dragage et de la construction des deux nouveaux caños) dans le territoire
                 litigieux que la Cour est revenue sur la position « mesurée » qu’elle avait
                 initialement choisi d’adopter. Cette aggravation de la situation démontre
                 une fois encore que le pire choix qu’un tribunal international puisse faire
                 est celui de l’inaction judiciaire. La Cour a maintenant fort heureusement
                 revu sa position. Les mesures conservatoires qui ont été indiquées ou
                 ordonnées ce jour (22 novembre 2013), quatre mois plus tard, concernent
                 à la fois les agents et les personnes privées, lesquels doivent tous se voir
                 interdire l’accès au territoire litigieux (points 2 C) et 2 D) du dispositif).
                 L’ordonnance prévoit en outre la cessation des travaux de dragage et des
                 autres activités menées dans ledit territoire (point 2 A) du dispositif), ainsi
                 que l’adoption, à l’égard du caño oriental, de ce que je considère comme
                 des mesures correctives (point 2 B)).
                    37. Les Parties ne sont pas réellement divisées sur l’existence d’une res-
                 ponsabilité pour défaut d’exécution (voir supra) de la précédente ordon-
                 nance du 8 mars 2011 de la Cour 47. Elles divergent en revanche sur
                 l’attribution de cette responsabilité (voir supra). Or, ce point est clair, me
                 semble‑t‑il : la responsabilité du défaut d’exécution entraîne nécessaire-
                 ment l’attribution de cette responsabilité à l’Etat visé par les mesures. Il
                 s’agit alors d’un manquement indépendant à une obligation convention-
                 nelle (née de l’indication de mesures conservatoires), sans préjudice de ce
                 que la Cour décidera ultérieurement sur le fond.
                    38. Il est fort probable que si la Cour avait, dans son ordonnance du
                 16 juillet 2013, indiqué ou ordonné les mesures conservatoires sollicitées,

                    47 Cette responsabilité est admise par le défendeur lui-même, ainsi que la Cour l’a

                 souligné dans la présente ordonnance (voir CR 2013/27, p. 33, par. 18, et CR 2013/25,
                 p. 22‑23, par. 20-21, conclusions transcrites ci‑dessus).

                                                                                                    36




5 Ord 1051.indb 69                                                                                        24/06/14 15:58

                 certaines activités ; construction d’une route (op. ind. cançado trindade) 387

                 la situation qui prévaut actuellement dans le territoire litigieux, aboutisse-
                 ment de quatre mois d’évolution, aurait pu être évitée. Quoi qu’il en soit,
                 cette nouvelle situation existe bel et bien, et c’est à juste titre que la Cour
                 a indiqué les mesures conservatoires qui figurent dans son ordonnance
                 rendue ce jour, 22 novembre 2013. Mieux vaut tard — tant qu’il est
                 encore temps — que jamais.
                    39. En tout état de cause, dans le cadre de l’examen du présent diffé-
                 rend, qui oppose deux Etats partageant la longue et respectable tradition
                 qui est celle de l’Amérique latine en matière de doctrine juridique interna-
                 tionale, la Cour aura eu l’occasion de se pencher plus longuement sur la
                 nature et les effets juridiques des mesures conservatoires, lesquelles
                 revêtent une dimension préventive certaine. Elle aurait pu aller plus loin
                 qu’elle n’a été dans son analyse de ce point de droit, analyse qu’il n’y a
                 pas lieu de différer jusqu’à l’examen au fond. La présente affaire met en
                 évidence l’existence d’une responsabilité supplémentaire (indépendam-
                 ment de toute décision sur le fond), fondée sur l’absence de mise en œuvre
                 des mesures conservatoires.
                    40. Sans que cela ne préjuge en rien de la décision ultérieure de la Cour
                 sur le fond d’une affaire, il serait plus judicieux d’examiner les effets juri‑
                 diques de telles mesures conservatoires dans le cadre de leur régime auto‑
                 nome. Leur défaut de mise en œuvre constitue un chef de responsabilité
                 supplémentaire dont il incombe à la Cour d’extraire les conséquences. Une
                 fois atteint cet objectif, un pas supplémentaire vers la réalisation de la
                 justice au niveau international aura été franchi.


                                          (Signé) Antônio Augusto Cançado Trindade.




                                                                                             37




5 Ord 1051.indb 71                                                                                 24/06/14 15:58

